UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1125



ETSGENET TAMRAT; D.F.,

                                                         Petitioners,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-745-429)


Submitted:   November 28, 2007          Decided:    December 17, 2007


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, Law Office of Alan M. Parra, Silver Spring,
Maryland, for Petitioners. Peter D. Keisler, Assistant Attorney
General, Leslie McKay, Senior Litigation Counsel, Kelly J. Walls,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Etsgenet Tamrat,* a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”).      In that order, the Board construed Tamrat’s

“Motion to Reconsider,” denied by the immigration judge, as a

motion to reopen and dismissed the appeal on the ground that the

new   evidence   was   not   “material,   previously   unavailable,”    or

specific to her claimed fear of persecution.           The Board’s order

also denied Tamrat’s “Motion to Reopen and Remand” as numerically

barred under 8 C.F.R. § 1003.2(c)(2) (2007).

            In her brief on appeal, Tamrat challenges only the

Board’s denial of her second motion.       We have reviewed the record

and the Board’s order and find that the Board did not abuse its

discretion in denying Tamrat’s “Motion to Reopen and Remand.”          See

8 C.F.R. § 1003.2(a) (2007); INS v. Doherty, 502 U.S. 314, 323-24

(1992) (standard of review of denial of motion to reopen).              We

therefore deny the petition for review for the reasons stated by

the Board.     See In re Tamrat, No. A97-745-429 (B.I.A. Jan. 17,

2007).    We dispense with oral argument because the facts and legal



      *
      D.F., the son of Tamrat’s common law husband, is listed as a
rider in the amended petition for review. However, D.F. does not
meet the definition of a child under 8 U.S.C. § 1101(b)(1) (West
2005 & Supp. 2007), and so cannot be a derivative beneficiary of
Tamrat’s application. 8 U.S.C.A. § 1158(b)(3)(A) (West 2005); 8
C.F.R. § 1208.21(a) (2007).      Further, D.F. raised no issues
concerning his own application with the Board or in this court.
Therefore, he is entitled to no relief.

                                  - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                              - 3 -